Jordan, Presiding Judge.
This appeal, unsupported by the timely filing of an enumeration of errors, is subject to dismissal. Rule 13(a), this court, 118 Ga. App. 869; Washington v. Thomson Newspapers, Inc., 120 Ga. App. 653 (171 SE2d 774); Gresham v. State, 120 Ga. App. 465 (170 SE2d 767); Wood v. American Home Assurance Co., 119 Ga. App. 793 (168 SE2d 597); Herrin v. Herrin, 225 Ga. 692 (171 SE2d 143). Moreover, it is also unsupported by the timely • filing of a brief, and this “shall be construed as an abandonment.” Rule 15 (a), this court, 118 Ga. App. 869.

Appeal dismissed.


Eberhardt and Pannell, JJ., concur.